Citation Nr: 0722715	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  05-28 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1969 to September 1970.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from July 2004 
(hearing loss) and September 2004 (tinnitus) rating decisions 
of the Cheyenne, Wyoming Department of Veterans Affairs (VA) 
Regional Office (RO).

The matters of entitlement to service connection for 
bilateral hearing loss based on de novo review and service 
connection for tinnitus are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


FINDINGS OF FACT

1. An unappealed rating decision in April 1990 declined to 
reopen the veteran's claim seeking service connection for 
bilateral hearing loss; the claim was originally denied (in 
May 1973) based on a finding that the evidence did not show 
his preexisting hearing loss had been aggravated by service.  

2. Evidence received since the April 1990 rating decision 
tends to relate the veteran's current hearing loss to 
service, relates to an unestablished fact necessary to 
substantiate the claim seeking service connection for 
bilateral hearing loss, and raises a reasonable possibility 
of substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the April 1990 rating decision is new 
and material and the claim of service connection for 
bilateral hearing loss may be reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that the veteran was not given complete 
notice regarding the definition of new and material evidence 
and what information was necessary to reopen his claim of 
service connection for bilateral hearing loss as is required 
by Kent v. Nicholson, 20 Vet. App. 1 (2006); however, since 
the determination below reopens the claim, any error in 
notice on that aspect of the appeal is harmless.  

B.	Factual Background, Legal Criteria, and Analysis

Historically, a May 1973 rating decision denied the veteran's 
claim seeking service connection for bilateral hearing loss 
because the evidence did not show that preexisting hearing 
loss was aggravated by service.  The appellant did not appeal 
this decision, and it became final.  38 U.S.C.A. § 7105.  The 
most recent final denial in this case was an April 1990 
rating decision which declined to reopen the veteran's claim.  
He also did not appeal this decision and it became final.  
Id.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the new definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992); Fortuck v. Principi, 17 Vet. App. 173 
(2003).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for in service aggravation of preexisting injury 
or disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A 
preexisting injury or disease will be considered to have been 
aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

The Court has recognized that temporary flare-ups of a 
preexisting disorder during service, without evidence of a 
worsening of the underlying condition, do not constitute 
aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 
(1991).  Evidence of the veteran being asymptomatic on entry 
into service, with an exacerbation of symptoms during 
service, does not constitute evidence of aggravation.  Green 
v. Derwinski, 1 Vet. App. 320 (1991).

Once it is shown that the preexisting disability underwent an 
increase in severity during service, the presumption of 
aggravation arises and the burden shifts to the Secretary to 
show by clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see Laposky v. Brown, 
4 Vet. App. 331 (1993); Akins v. Derwinski, 1 Vet. App. 228 
(1991); see also VAOPGCPREC 3-2003.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Evidence of record in April 1990 included the veteran's 
service medical records.  Audiological evaluation on August 
1968 entrance examination revealed the following puretone 
thresholds, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
55
50
LEFT
0
0
N/A
10
40

It was clinically noted that he had defective hearing and he 
received a 2 on hearing physical profile for hearing.  On 
September 1970 separation examination the following puretone 
thresholds, in decibels, were shown:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
45
45
LEFT
10
5
5
25
15

Service personnel records show the veteran served in Vietnam 
from September 1969 to September 1970 and that he was a 
helicopter mechanic and Crew Chief.  He received the 
Distinguished Flying Cross and Air Medal with valor device.  

On February 1990 VA psychiatric examination the veteran 
provided a history of having hearing loss since service 
discharge.

Evidence received since the April 1990 rating decision 
includes an August 2004 letter from audiologist L. L. A. of 
Frontier Audiology.  The veteran reported that his hearing 
"ha[d] been down since [he was] in the military."  He 
stated he was a gunner on a helicopter in Vietnam and was 
around explosions; he was employed as a truck driver post-
service.  Audiological evaluation revealed a severe high 
frequency sensorineural hearing loss, bilaterally.  The 
audiologist provided the following opinion: "Presented with 
this information, it seems as likely as not the hearing loss 
is the result of noise exposure in the military."

On September 2004 VA authorized audiological evaluation by 
L. L. A., puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
45
75
75
80
LEFT
25
45
65
70
75

The veteran reported that he had experienced hearing loss 
since 1973.  He was a diesel truck driver post-service and he 
did not hunt or shoot; he used riding lawn mowers and four 
wheelers without wearing hearing protection.

The evidence noted above is "new" because it was not 
previously of record.  It is material because it relates to 
unestablished facts necessary to substantiate the claim; 
L. L. A.'s opinion tends to relate current hearing loss to 
noise exposure in service, which could indicate that the 
veteran's preexisting hearing loss was aggravated by noise 
exposure in service.  Audiologist L. L. A. examined the 
veteran and had the knowledge and skill to reach a medical 
opinion regarding the etiology of his bilateral hearing loss 
disability.  See Guerriri v. Brown, 4 Vet. App. 467, 470-471 
(1993); see also Paller v. Principi, 3 Vet. App. 535, 538 
(1992).  The Board is not compelled to accept this opinion as 
competent and credible upon de novo review (when it can 
assess the credibility and weight of all of the evidence); 
however, it must presume its credibility and competence when 
deciding whether to reopen the case.  Guerriri, 4 Vet. App. 
at 471; Fortuck, 17 Vet. App. at 179-80; Justus, 3 Vet. App. 
at 513.  Accordingly, the evidence is new and material and 
the claim seeking service connection for bilateral hearing 
loss may be reopened.


ORDER

The appeal to reopen a claim of service connection for 
bilateral hearing loss is granted.


REMAND

As noted above, L. L. A.'s opinion indicates that the 
veteran's current hearing loss is related to noise exposure 
in service.  However, it does not address the critical issue 
of whether the veteran's preexisting hearing loss increased 
in severity (and was aggravated) during service.  In fact, it 
is not clear from this opinion that the audiologist was even 
aware the veteran had hearing loss prior to service.  Her 
opinion is based on a reported history by the veteran that he 
has noticed hearing loss since service.  The record does not 
show that L. L. A. reviewed the veteran's claims file either 
in July 2004 or during the September 2004 VA authorized 
examination.  She also does not provide a rationale for her 
opinion.  For these reasons the opinion is inadequate for the 
Board to make an informed decision on the issue of whether 
the veteran's preexisting hearing loss was aggravated by 
service.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007) (finding that "a mere conclusion by a medical doctor 
is insufficient to allow the Board to make an informed 
decision as to what weight to assign to the doctor's 
opinion").  

Additionally, the Board notes that the veteran did not 
receive complete VCAA notice on the issue of service 
connection for bilateral hearing loss.  A VCAA notice letter 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  The RO issued a VCAA notification 
letter in May 2004.  While this letter provided the veteran 
with notice regarding elements 2, 3, and 4, it did not 
provide him with notice of the evidence necessary to 
substantiate his claim for service connection based on a 
theory that preexisting hearing loss was aggravated by 
service.  Hence, this notice should be provided on remand.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was not notified of the 
criteria for establishing disability ratings or effective 
dates of awards for hearing loss and tinnitus.  Since the 
case is being remanded anyway, the RO will also have the 
opportunity to correct these notice deficiencies.  

The record shows that some medical evidence that may be 
pertinent to both service connection issues may be 
outstanding.  On February 1990 VA psychiatric examination, 
the veteran reported that he had been treated by T. E. E., 
M. S. for hearing loss since 1988.  Additionally, on 
September 2004 VA audiological evaluation, it was noted that 
the veteran had seen an otolaryngologist.  Records from these 
treatment providers have not been associated with the record 
and may be pertinent to the veteran's claims.

Regarding the issue of service connection for tinnitus, on 
September 2004 VA authorized examination, the audiologist 
stated the veteran had experienced intermittent tinnitus 
since 1973.  However, she did not provide an opinion 
regarding whether tinnitus was related to noise exposure in 
service.  An examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an event, injury or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 
38 C.F.R. § 3.159(c)(4).  As noted, the record shows the 
veteran experienced combat related noise exposure in Vietnam.  
He has also stated that he began experiencing ringing in his 
ears in 1973, about three years after his discharge from 
service.  The Court has held that credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation is enough to satisfy the "low 
threshold" requirement that a disability "may be 
associated" with service.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The Court has also found that a veteran 
is competent to provide testimony of experiencing ringing in 
the ears, since the symptom is capable of lay observation.  
Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The 
record contains a diagnosis of tinnitus, evidence of noise 
exposure during service, and credible lay statements that the 
veteran experienced ringing in his ears as early as in 1973, 
less than three years after his discharge from service.  
Hence, the "low threshold" standard of McLendon is met and 
an examination for a medical advisory opinion is indicated.  

Accordingly, the case is REMANDED for the following:

1.  The RO should send the veteran a 
letter providing the notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and the evidence required to 
support a claim for service connection for 
aggravation of preexisting bilateral 
hearing loss.  The RO must also provide 
the veteran notice regarding the rating of 
hearing loss and tinnitus and effective 
dates of awards as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490-91 (2006).

2.  The RO should ask the veteran to 
identify any additional treatment or 
evaluation for his bilateral hearing loss 
or tinnitus that is not already of record 
and to provide any releases necessary to 
obtain records of such treatment or 
evaluation.  Of particular interest are 
any records from T. E. E., M. S., or from 
the otolaryngologist the veteran 
reportedly has visited.  The RO should 
obtain complete records of all such 
treatment and evaluation from all sources 
identified by the veteran.  

3.  The RO should then arrange for the 
veteran to be examined by an 
otolaryngologist to determine the likely 
etiology of his hearing loss and tinnitus.  
The examiner must review the veteran's 
claims file in conjunction with the 
examination.  The examiner should explain 
the rationale for all opinions given, 
specifically commenting on the evidence 
already of record.  Based on examination 
of the veteran and review of the claims 
file, the examiner should provide opinions 
on the following questions: 

a) Did the veteran's preexisting 
hearing loss disability permanently 
increase in severity during active 
service? 

b) If there was a measurable increase 
in severity in preexisting bilateral 
hearing loss, was the permanent 
increase in severity due to the natural 
progression of the disability?  

c) Is it at least as likely as not (50 
percent or better probability) that 
tinnitus is related to the veteran's 
service, and specifically to his 
exposure to noise trauma therein?

4.  The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


